          Case 1:19-cr-10080-NMG Document 681-2 Filed 12/09/19 Page 1 of 3



                                                     U.S. Department of Justice

                                                     Andrew E. Lelling
                                                     United States Attorney
                                                     District of Massachusetts
Main Reception: (617) 748-3100                       John Joseph Moakley United States Courthouse
                                                     1 Courthouse Way
                                                     Suite 9200
                                                     Boston, Massachusetts 02210



                                                     October 31, 2019

VIA E-MAIL

Martin G. Weinberg, Esq.
20 Park Plaza, Suite 1000
Boston, Massachusetts 02116

          Re: United States v. David Sidoo, et al., Case No. 19-cr-10080-NMG

Dear Mr. Weinberg:

       We write in response to your letter, dated October 18, 2019, requesting production of:
(a) non-pertinent audio recordings and text messages obtained either as a result of Title III orders
or through the consent of William “Rick” Singer (together, the “Non-Pertinent Materials”); (b)
progress reports made in connection with the Title III interception orders (the “Progress Reports”)
and contemporaneous notes of agents monitoring the Title III intercepts; and (c) evidence, at the
time of the Title III orders, that “a District of Massachusetts criminal conduct would likely result
from the interceptions of Singer’s cellphone etc.” We do not believe you are entitled to these
materials at this time.

          NON-PERTINENT MATERIALS

        The Non-Pertinent Materials you request are not governed by Fed. R. Crim. P. 16. In fact,
your letter acknowledges that you seek these materials principally to enable the defense to prepare
“if Mr. Singer testifies”—including as 18 U.S.C. § 3500 materials, to demonstrate bias, and/or for
impeachment. As you are aware, Local Rule 116.2(b)(2) provides that this type of information
must be produced 21 days before trial. The government is aware of its obligations under the Local
Rules and relevant precedent, and will comply with those requirements. 1




          1
        Your contention that 6,510 consensually recorded communications are being withheld is
mistaken. The vast majority of these purported “communications” have no content because the
telephones never connected or there was no answer.
        Case 1:19-cr-10080-NMG Document 681-2 Filed 12/09/19 Page 2 of 3



         Notwithstanding the foregoing, the government has produced linesheets and monitor logs
for all communications intercepted pursuant to Title III. See SINGER-VOL006-000023 through
SINGER-VOL006-005643. The logs indicate whether the communications were minimized, and
set forth participant information, dates and times, length of calls and synopses of the
communications. This information is sufficient for you to assess the relevance of intercepted
communications, to conduct a minimization analysis, and to satisfy yourself that the non-pertinent
communications do not contain exculpatory information. To the extent you identify specific, non-
pertinent communications that you believe may contain Brady material, we are happy to address
those on a case-by-case basis. See United States v. Caro-Muniz, 406 F.3d 22, 29 (1st Cir. 2005)
(“Brady does not permit a defendant to conduct an in camera fishing expedition through the
government’s files”) (internal quotation omitted); see also United States v. Rose, 11-10062-NMG,
2012 WL 1744757, at *4 (May 16, 2012) (holding that a “defendant must make some showing that
the [purported Brady] material in question could contain favorable, material evidence,” and “[t]hat
showing cannot be based on speculation”) (internal quotations omitted).

       Finally, as you are aware, Title III does not apply to consensual recordings. See Title 18,
United States Code, Section 2511(c)(2). Neither log sheets nor logs are required for consensual
recordings. To the extent there are any notes concerning such recordings, Fed. R. Crim. P. 16(a)(2)
provides that they are not subject to disclosure.

       PROGRESS REPORTS

        Progress reports are not discoverable under Rule 16. See, e.g., United States v. Roybal, 46
F. Supp. 3d 1127, 1148 (D.N.M. 2014) (collecting cases denying discovery requests for wiretap
progress reports and related materials); see also United States v. Pray, 734 F. Supp. 2d 158, 160
(D.D.C. 2010); United States v. Wilkerson, 189 F.R.D. 14, 16 (D. Mass. 1999) (“Rule 16(a)(2) acts
as a prohibition against compelled discovery of ‘reports, memoranda, or other internal government
documents’ even if they could initially be categorized as ‘material to the preparation of the
defendant’s defense’ as that term is used in Rule 16(a)(1)(C).”).

       TITLE III-RELATED EVIDENCE

         Your request also seeks evidence that “existed at the time that the Title III Orders were
sought to support the expectation that evidence relevant to a District of Massachusetts criminal
conduct would likely result from the interceptions of Singer’s cellphone etc.” As you know, a
district court’s authority to issue a wiretap order extends to telephones within and outside the
district, provided the listening post is within the district, which it was here. See Title 18, United
States Code, Section 2518(3); Dahda v. United States, 138 S. Ct. 1491 (2018). In any event, the
government has produced the Title III applications, supporting affidavits, and orders. The affidavit
identifies multiple criminal acts within or directed at the District of Massachusetts. These
materials are sufficient for the defendants to assess the validity of the Title III orders. See United
States v. Ashley, 876 F.2d 1069, 1072 (1st Cir. 1989) (sufficiency of wiretap affidavit determined
from face of wiretap affidavit); see also United States v. Orozco, 108 F.R.D. 313 (S.D. Cal. 1985)
(“The applications for orders authorizing interception are the best sources of information to bolster
an argument that the government lacked initial cause to seek such orders.”); see also Rose, 2012



                                                  2
       Case 1:19-cr-10080-NMG Document 681-2 Filed 12/09/19 Page 3 of 3



WL 1744757, at *3 (holding that the applications and orders best information to challenge a
wiretap order).

                                        *      *         *

       If, after reviewing the discovery previously provided and discussed herein, you continue
to have questions, we would be happy to discuss those further. In the meantime, we reiterate our
request for reciprocal Rule 16 discovery.

                                            Sincerely,

                                            ANDREW E. LELLING
                                            United States Attorney


                                     By:     /s Justin D. O’Connell
                                            Eric S. Rosen
                                            Justin D. O’Connell
                                            Kirsten A. Kearney
                                            Leslie A. Wright
                                            Assistant U.S. Attorneys




                                               3
